Citation Nr: 1441844	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967.

 This appeal comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In March 2013, the Board, denied compensation under 38 U.S.C.A. § 1151 for additional disability manifested as residuals of a stroke.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court granted a Joint Motion by counsel for the Veteran and VA to vacate and remand the Board's March 2013 decision.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The Court Order and Joint Motion for Remand (Joint Motion) are part of VBMS.  The representative's August 2014 brief is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


REMAND

In the July 2014 Joint Motion, the parties agreed that the June 2012 VA examination report was incomplete as multiple pages appeared to be missing as evidenced by the nonsequential numbering of questions and the fact that the examiner's summary of evidence stopped mid-sentence on one page and picked up with a different thought at the top of the following page.  The parties concluded that a remand was warranted as the Board erred by not providing an adequate statement of reasons or bases as to how it could decide the Veteran's claim without a complete copy of the examination report.  The parties instructed that on remand, the Board must ensure that a complete copy of the June 2012 VA examination report is associated with the claims folder.  

Thus the issue on appeal must be remanded to comply with the July 2014 Joint Motion directive to obtain a complete copy of the June 2012 VA examination report. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder the complete copy of the June 2012 VA examination report and medical opinion regarding whether the Veteran has an additional disability manifested by residuals of a stroke that were proximately caused by hospital care, medical or surgical treatment furnished by VA during his December 2003 treatment at the Hampton VA Medical Center.  

2. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

3. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  The case should then be returned to the Board for further appellate consideration, if in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



